                   Case 1:19-cr-00204-DKC Document 89 Filed 03/11/21 Page 1 of 2
                                               Davis & Davis
                                              Attorneys at Law
                                   1350 Connecticut Ave., NW, Suite 202
                                         Washington, D.C. 20036
                                          (202) 234-7300 [phone]
                                            (202) 830-0056 [fax]

        March 11, 2021

        The Honorable Deborah K. Chasanow
        United States District Court Judge
        U.S. District Courthouse
        6500 Cherrywood Lane
        Greenbelt, Maryland 20770


                         Re:      United States of America v. Donte Dingle
                                  Criminal Case No.: DKC 19 cr 0204

        Dear Judge Chasanow:

                I write to request, with Mr. Dingle’s consent, that his sentencing be continued
        until the Fourth Circuit rules in the matter captioned United State v. Richard Green,
        Court of Appeals Docket #: 19-4703. Mr. Dingle has been classified as a career
        offender in the final PSR. The issue is whether his Hobbs Act Robbery convictions
        and/or his 924 (c) convictions predicated on his Hobbs Act Robbery convictions count
        as crimes of violence under § 4B1.2 force clause. 1 This is the issue that is pending
        before the Fourth Circuit in Green, argued in January. The argument is that Hobbs Act
        robbery does not qualify under § 4B1.2 force clause because it can be violated by
        threatening property rather than a person. See also, United States v. Eason, 953 F.3d
        1184 (11th Cir. 2020); United States v. Camp, 903 F.3d 594 (6th Cir. 2018); United
        States v. O’Connor, 874 F.3d 1147 (10th Cir. 2017); United States v. Rodriguez, 770
        Fed. Appx. 18 (3d Cir. 2019) United States v. Hunt, No. JKB-15-0369 (D. Md. May 14,
        018); United States v. Mayo, ELH-18-0617 (D. Md. Feb. 4, 2020).

                In the event the Court decides to move forward with sentencing, I simply want to
        alert the Court to this issue for planning purposes well in advance of the sentencing.
        This issue will be briefed in advance of sentencing, but a decision in Green could
        greatly simply the sentencing. As an alternative, the matter could be kept on the
        calendar until we get close to the sentencing date, in the event Green is decided by
        April 22, 2021.




1
  Application note 1 to §4B1.2 states that if the underlying predicate to the 924 (c) does not count as a crime of
violence, then the 924 (c) is not a crime of violence. “A violation of 18 U.S.C. § 924(c) or § 929(a) is a “crime of
violence” or a “controlled substance offense” if the offense of conviction established that the underlying offense
was a “crime of violence” or a “controlled substance offense.”
         Case 1:19-cr-00204-DKC Document 89 Filed 03/11/21 Page 2 of 2


       I apologize for the last-minute nature of this request. However, I do believe this
issue has to be resolved for it does have a substantial impact on Mr. Dingle’s guideline
calculation. I thank you in advance for your time and consideration.



                                                Very truly yours,
                                                Christopher M. Davis
                                                Christopher M. Davis
